EXHIBIT 10.12



RAYONIER ADVANCED MATERIALS INCENTIVE STOCK PLAN


SUPPLEMENTAL TERMS APPLICABLE TO THE
2015 EQUITY AWARD GRANT
A.     Purpose.
The purpose of this supplemental terms agreement (these “Supplemental Terms”) is
to identify certain conduct considered contrary to the best interests of the
Company, and to obtain your agreement not to engage in that conduct, as a
condition to your receiving an equity award in January, 2015 under the Rayonier
Incentive Stock Plan (the “Plan”). Such awards may include, without limitation,
a grant of performance shares, restricted stock and/or stock options (your “2015
Award”). These Supplemental Terms clarify your obligations under Sections 14 and
15 of the Plan for your 2015 Award and shall apply as well to your Prior Awards
and outline remedies available to the Company in the event of breaches or
threatened breaches of those obligations, but shall not or be deemed to in any
way waive, limit or modify the rights of the Company or the Committee under the
Plan. Capitalized terms not otherwise defined herein have the definitions
assigned to them in Annex A hereto, and capitalized terms not otherwise defined
below or in Annex A to these Supplemental Terms shall have the same meaning as
under the Plan and any other documents governing the 2015 Award.
B.     Detrimental Conduct.
In recognition of your role at the Company and the knowledge that you have
gained about the Company’s legitimate and proprietary business interests,
including your possession of Confidential Company Information, and its
substantial business, customer and employee relationships, you hereby agree to
refrain from engaging in “Detrimental Conduct”, defined as any of the following
conduct occurring at any time during the period of your employment with the
Company and until the end of the twelve (12) months following the end of your
employment:
i.
in connection with the performance of your duties on behalf of the Company,
committing an illegal act, including but not limited to embezzlement or
misappropriation of Company funds, or your willful failure to comply with the
material policies and procedures of the Company as determined by the Committee;

ii.
    except for actions taken on behalf of the Company, directly or indirectly
engaging in or assisting others in soliciting, persuading, hiring, recruiting,
or attempting to persuade, solicit, hire or recruit, any person employed by or
under contract with, the Company (or who was employed by or under contract with
the Company in the six-month period prior to the date of any such prohibited
contact); or

iii.
engaging in any business, services or activities whatsoever, whether as an
employee, director, consultant, advisor, agent, partner or joint venturer, sole
proprietor, investor or stockholder, for or on behalf of, a business or
enterprise engaged in researching, developing, manufacturing, distributing,
marketing and/or selling dissolving wood pulp, including specialty fibers used
in chemical applications, anywhere in the world(the foregoing being referred to
as the "Non-Competition Restriction"). The Non-Competition Restriction shall not
apply, in each case, (1) to the extent of your status as a mere





--------------------------------------------------------------------------------

EXHIBIT 10.12



stockholder holding less than one percent (1%) of the outstanding shares of any
such entity whose shares are listed and posted for trading on a recognized
public stock exchange), or (2) if waived in a writing signed by the most senior
human resources executive of the Company, which waiver shall be granted or
denied in the Company’s sole and absolute discretion; provided, however, that in
the event your employment with the Company is involuntarily terminated for
reasons other than cause (as determined by the Committee), approval of a request
for a waiver, if made by you, shall not be unreasonably withheld. The Company
will provide a response to any such waiver request with fifteen (15) days of
receipt.
You agree and understand that the restrictive covenants set forth above are an
essential requirement for your eligibility to receive the 2015 Award and that,
but for your agreement to comply with these Supplemental Terms, you would not be
eligible to receive the 2015 Award. Further, you expressly acknowledge that the
restrictions herein are reasonable and necessary to protect the Company’s
legitimate interests, including its Confidential Company Information, and its
substantial business and customer relationships.
C.     Condition to Grant.
Your acknowledgment of the application of these Supplemental Terms by signing
below is a condition to the grant to you of the 2015 Award and will apply to all
Awards and Award Shares.
D.     Consequences of Engaging in Detrimental Conduct.
Within 30 days after the Company sends written notice to you at any time
following your having engaged in any Detrimental Conduct described in
sub-paragraphs B(i) or B(ii) above, you shall pay to the Company the Applicable
Clawback Amount, as determined by the Company in accordance with these
Supplemental Terms.
You acknowledge and agree that in the event of Detrimental Conduct by you, the
Company may, in addition to other rights and remedies existing in its favor at
law or in equity, apply to any court of competent jurisdiction for specific
performance and/or injunctive relief in order to enforce the provisions of the
prohibition of Detrimental Conduct, including the Non-Competition Restriction,
or prevent or redress any violations thereof (without posting a bond or other
security), and that the enforcement of a remedy by way of injunction will not
prevent you from earning a livelihood.
E.     Right to Offset.
The Company may offset its obligation to make any payment owed to you against
amounts due to the Company hereunder, except to the extent such offset is not
permitted under Code Section 409A without the imposition of additional taxes or
penalties on you.
F.    At-Will Employment.
Nothing in these Supplemental Terms shall be construed as changing your status
as an employee-at-will of the Company or its applicable affiliate.
G.    Maximum Force of Restrictive Covenants.

-2-

--------------------------------------------------------------------------------

EXHIBIT 10.12



Because of the nature of your work for the Company and the breadth of your
knowledge of Confidential Company Information about the Company and its
customers, if any portion of these Supplemental Terms shall be held contrary to
law or invalid or unenforceable as to one or more periods of time, geographic
territories, or areas of business activities, or any part thereof, the remaining
provisions shall not be affected but shall remain in full force and effect and
that any such invalid or unenforceable provision shall be deemed, without
further action on the part of any person, modified and limited to the extent
necessary to render the same valid and enforceable in such jurisdiction.
Notwithstanding the foregoing, it is the intent and agreement of you and the
Company that these covenants be given the maximum force, effect and application
permissible under applicable law.
H.    Governing Law/Successors and Assigns.
These Supplemental Terms shall be governed, interpreted and construed in
accordance with the laws of the State of Florida, excluding its conflicts or
choice of law principles. The Company’s rights and benefits under these
Supplemental Terms shall inure to the benefit of the Company, its subsidiaries
and/or controlled affiliates and any successors to any such entity’s business
and/or assets, whether by operation of law or otherwise.
I.     Prior Programs.
These Supplemental Terms supersede any and all prior “supplemental terms”
agreements to which you and the Company are party under the Plan. Specifically,
your obligations and the available remedies described under any supplemental
terms agreements relating to the Prior Awards will cease to have any effect
after the date hereof and the terms hereof shall apply to the Prior Awards and
any shares to which such supplemental terms applied. For the avoidance of doubt,
in the event that you have entered into any supplemental terms for the Prior
Awards and then forfeit or otherwise become ineligible for the 2015 Award or any
Award Shares issued thereunder, your obligations under these Supplemental Terms
shall continue in full force and effect with respect to your Prior Awards and
any Award Shares issued thereunder, rather than any prior supplemental terms,
which are superseded hereby. Notwithstanding the foregoing or anything else
contained in these Supplemental Terms, these Supplemental Terms do not in any
way modify, amend, supersede or replace other existing agreements you may have
entered into with the Company, including those relating to the ownership of
intellectual property, protection of confidential information, and
non-competition, if any, and all such agreements are hereby ratified and
confirmed.
Key Employee Acknowledgment:
I have access to the Plan and have received a copy the terms of the 2015 Award
and these Supplemental Terms and hereby acknowledge that in addition to such
remedies as otherwise may be available to the Company, I may be required to
return or forfeit the right to receive my Award Shares, including pursuant to
certain Prior Awards under the Plan, should I engage in Detrimental Conduct.

-3-

--------------------------------------------------------------------------------

EXHIBIT 10.12



KEY EMPLOYEE


________________________
Name


____________________
Date






FOR THE COMPANY:






________________________
Senior Vice President




____________________
Date



-4-

--------------------------------------------------------------------------------

EXHIBIT 10.12



Annex A to the Supplemental Terms
For purposes of these Supplemental Terms, the following terms have the indicated
meaning:
“Applicable Clawback Amount” means, during the most recent twelve (12) months of
your employment with the Company:
(i)
with respect to Award Shares received by you,in the case of shares of stock, an
amount equal to (a) the number of shares before taxes multiplied by the greater
of (1) the closing price per share on the primary stock exchange on which the
shares traded on the date you received them, or (2) if the shares have been
sold, the selling price per share (and only in the case of the “buy and hold”
exercise of an option awarded under the Plan, less the option strike price),
plus (b) the Associated Return, and

(ii)
in the case of cash received by you as a result of the “cashless” exercise of
options awarded under the Plan, an amount equal to the cash actually received by
you before taxes in respect of the options exercised;

provided, however, that the amounts described in (i) and (ii) above shall be
reduced, irrespective of taxes actually withheld by the Company, by using an
assumed tax rate of forty percent (40%).
“Associated Return” means a cash payment to be made by you to the Company equal
to all dividends, dividend equivalents and interest paid or payable by the
Company in respect of the Award Shares through the date of your payment in full
of the Applicable Clawback Amount.
“Award” means the 2015 Award and the Prior Awards, collectively.
“Award Shares” means any and all shares of common stock or cash to which you may
become entitled upon the vesting, exercise or settlement of the 2015 Award or
the Prior Awards, as applicable.
“Company” means Rayonier Advanced Materials Inc. and shall include its
subsidiaries and controlled affiliates and any successors to any such entity’s
business and/or assets, whether by operation of law or otherwise.
“Confidential Company Information” means trade secrets and confidential
information about the Company’s strategic business plans, operations,
manufacturing processes, research and development projects, product pricing,
costs and margins, purchasing, customer and supplier relationships, customer
retention strategies, preferences and contracts, strategies and plans for
servicing customers, experimental and new products, and other similar nonpublic
information that provides a competitive advantage to the Company.
“Prior Awards” means awards, if any, made to you under the 2012 Rayonier
Performance Share Award Program, 2013 Rayonier Performance Share Award Program,
2014 Rayonier Advanced Materials Share Award Program and any outstanding awards
of options or restricted stock that are unvested as of the date of these
Supplemental Terms, other than the 2015 Award.



-5-